Citation Nr: 0920934	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
an anxiety disorder, claimed as PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1941 to February 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  In pertinent part of that 
decision, the RO granted service connection for anxiety 
disorder (claimed as PTSD), and assigned a 10 percent rating 
effective from August 5, 2005. 

The Board points out that the Veteran's situation is 
complicated by the fact that in addition to his service-
connected anxiety disorder, he also has a psychiatric 
disorder that is not service-connected.  This has been 
diagnosed as a delusional disorder.  The subject of this 
appeal is the severity of the disability due to the Veteran's 
service-connected psychiatric disorder.  To the extent 
possible, VA has addressed, and will continue to address, 
that specific issue, without confusion from the non service-
connected disability.  
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased initial rating 
for disability due to his service-connected anxiety disorder, 
claimed as PTSD.  As is explained below, the Board finds that 
additional development is necessary prior to adjudication of 
this claim.  It appears that a new examination is in order.

The Veteran was last afforded a VA psychiatric examination in 
June 2006; however, the recent mental health treatment 
records from VA Medical Center in Durham (VAMC) indicate that 
the Veteran's service-connected psychiatric disability has 
grown more severe since June 2006.  Specifically, May 2007 VA 
record note cognitive disability (which may or may not be 
related to the service-connected condition) and June 2008 VA 
outpatient treatment record show additional depressive 
symptoms (when depression screening was negative prior to 
June 2006).  As the examination is almost three years old, 
and there is credible evidence of worsening, a new VA 
examination to determine the current severity of the service 
connected disability is warranted.

The Board notes that in the June 2006 VA examination report, 
the examiner took efforts to differentiate between the 
disability due to the Veteran's service-connected psychiatric 
disorder, and that due to the psychiatric disorder that is 
not service-connected.  For example, the 2006 examiner 
provided a separate Global Assessment of Functioning (GAF) 
scale score for the two diagnosed conditions.  In order to 
assess and clarify the current severity of the Veteran's 
service-connected psychiatric disability (and not complicate 
the matter with the disability due to the non service-
connected psychiatric disability), the examiner performing 
the new VA examination should follow the path of the June 
2006 VA examiner and attempt to continue differentiating 
between the service-connected disability and the disability 
that is not service-connected.  If this is not possible, the 
examiner should so state.

In addition, the Board notes that in the VAMC treatment 
reports, VA doctors have diagnosed the Veteran with various 
psychiatric conditions during the period from when the 
Veteran first sought mental health treatment at VAMC.  These 
diagnoses include anxiety, delusions, PTSD symptoms, and 
depression.  To the extent possible, the examiner performing 
the new examination should take efforts to itemize symptoms 
and diagnoses related to service and draw a clear distinction 
between psychiatric disability due to service and that due to 
other causes. 

Prior to any examination, the agency of original jurisdiction 
(AOJ) should ask the Veteran to identify any outstanding 
records of pertinent private treatment, and obtain those 
records, as well as any outstanding VA records of pertinent 
treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO should seek to identify and obtain any VA 
and/or private records of pertinent medical 
treatment that are not yet on file.

2.  After any available records have been 
obtained, the RO should schedule the Veteran 
for an appropriate VA examination to 
identify and to assess the current severity 
of his service-connected psychiatric 
disability.  To the extent possible, the 
examiner should take efforts to draw a clear 
distinction between psychiatric disability 
due to service and that due to other causes.  
(As discussed above, it appears that the 
veteran's anxiety disorder is service-
connected and his delusional disorder is 
not.)  All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all the findings should be 
set forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  

3.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

